Title: From John Adams to John Steele, 4 September 1798
From: Adams, John
To: Steele, John



Sir
Quincy Sept 4th 1798

I have received your favor of Aug 29th inclosing the resolutions & addresses of Bladen county in N Carolina. A more excellent address has not appeared. A few words in answer I return to you with the address, that you may publish them in the papers if you please. The election of Mr. Henderson is very honorable to him and his constituents. If the inveterate phalanx should be broken our country will triumph.
With sincere esteem I have the / honor to be Sir your most obliged / servant.

John Adams